          Case 1:20-cr-00037-LAK Document 22 Filed 04/21/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------x
UNITED STATES OF AMERICA,


               -against-                                                           20-cr-37 (LAK)


SHELLY WASHINGTON and WARREN ALEXANDER,

                     Defendants.
------------------------------------------x


                                             ORDER


LEWIS A. KAPLAN, District Judge.

               By a memorandum endorsement dated March 11, 2020 (Dkt. 10), the court reset the
pre-trial motion briefing schedule for defendant Shelly Washington. The court now sets the same
schedule for defendant Warren Alexander. Alexander’s motions, if any, must be filed by May 12,
2020. The government’s response, if any, must be filed by June 2, 2020. Alexander’s reply, if any,
must be filed by June 9, 2020. A status conference for defendants Washington and Alexander is set
for June 17, 2020 at 11 AM.

                Time already is excluded for Washington until the June status conference. As to
Alexander, a co-defendant joined for trial with Washington, time is excluded also from now until
June 17, 2020. See 18 U.S.C. § 3161(h)(6). In addition, the court finds that the ends of justice
would be served by allowing the parties additional time to brief any issues presented by Alexander’s
motions in light of the logistical inconveniences created by the COVID-19 epidemic, and
particularly the difficulty defense attorneys have faced in communicating with individuals like
Alexander who are held in pretrial detention. These factors outweigh the interests of the public and
the defendant in a speedy trial. See id. § 3161(h)(7).

               SO ORDERED.

Dated:         April 21, 2020


                                                   /s/     Lewis A. Kaplan
                                           ____________________________________________
                                                            Lewis A. Kaplan
                                                       United States District Judge
